Title: From John Adams to Elbridge Gerry, 14 December 1782
From: Adams, John
To: Gerry, Elbridge


Paris Decr 14. 1782

Thanks be to God, my dear Gerry, that our Tom Cod are Safe, in Spight of the Malice of Ennemies the Finesse of Allies and the Mistakes of Congress.—
The Fisheries were attacked through my Sides, but they have not been wounded. We have obtained an explicit Acknowledgment of our Right to all the Fisheries, and the most unlimited Liberty to catch Fish, and Liberty to dry them on Nova scotia, Magdalene Islands, and Labradore— We are only restrained from drying on Newfoundland. This Article cost Us all the Industry all the Skill and Address, that We were masters of, We omitted no Argument to convince the English Ministry that it was their Interest to Secure it to Us. But the Argument that depriving Us of it would be a certain source of another War, was Strengthened a great deal by the Evidence there is that the French Minister was very willing that this Bone of Contention should be left.
Sagadahock is Safe too, as far as st Croix. The Navigation of the Missisippi, and the Western Lands as far as the Great Lakes, is ours too, unless Spain should defeat Us, which I hope will not be.
Was it perceived in America, that I was attacked as Standing in the Way of certain Views upon the Western Lands and the Fishery? and Was I given up.?— Was my Commission to make a Treaty of Commerce with the King of Great Britain, attacked because of my Instruction not to make Such a Treaty, without an express Article in the Treaty of Peace, acknowledging our Right to the Fishery? And were Congress either So incapable of penetrating into a little Finenesse, or so indifferent about the Fishery? and in the Name of God was there a New England man or a New England State in this predicament? British Finesse did not Use to impose upon any Americans much less Yankees.— French Finesse has been more successfull, for a Time, but in the End has been defeated, very fairly and honestly defeated.— undisciplined Marines as we were we were better Tacticians than was imagined.
I congratulate you, upon the Event and shall ever be your Friend
